         Case 6:20-cv-00473-ADA Document 72 Filed 02/08/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                   §   CIVIL ACTION 6:20-CV-00473-ADA
 BRAZOS LICENSING AND                          §   CIVIL ACTION 6:20-CV-00474-ADA
 DEVELOPMENT,                                  §   CIVIL ACTION 6:20-CV-00475-ADA
                                               §   CIVIL ACTION 6:20-CV-00476-ADA
        Plaintiff,                             §   CIVIL ACTION 6:20-CV-00477-ADA
                                               §   CIVIL ACTION 6:20-CV-00478-ADA
                                               §   CIVIL ACTION 6:20-CV-00479-ADA
                                               §   CIVIL ACTION 6:20-CV-00480-ADA
 v.                                            §   CIVIL ACTION 6:20-CV-00481-ADA
                                               §   CIVIL ACTION 6:20-CV-00482-ADA
                                               §   CIVIL ACTION 6:20-CV-00485-ADA
                                               §   CIVIL ACTION 6:20-CV-00486-ADA
                                               §
 DELL TECHNOLOGIES INC., DELL                  §   PATENT CASE
 INC., AND EMC CORPORATION,                    §
                                               §
        Defendants.                            §   JURY TRIAL DEMANDED


   RESPONSE TO DEFENDANTS’ NOTICE OF SUPPLEMENTAL EVIDENCE IN
 SUPPORT OF OPPOSED MOTION FOR INTRA-DISTRICT TRANSFER OF VENUE
     TO THE AUSTIN DIVISION OF THE WESTERN DISTRICT OF TEXAS

       WSOU respectfully submits this response to address “Defendants’ Notice of Supplemental

Evidence in Support of Opposed Motion for Intra-District Transfer of Venue to the Austin Division

of the Western District of Texas.” See -473 Dkt. 71. Defendants’ supplemental evidence does not

present anything new. Instead, it appears to be a deliberate attempt to misstate facts and cast

aspersions on WSOU. However, Mr. Rosenthal’s declaration, supports neither Defendants’

insinuation that WSOU presented conflicting evidence nor the suggestion that WSOU withheld

relevant information. Mr. Rosenthal’s declaration should be stricken or disregarded.

       Defendants claim they filed their notice to inform this Court that Mr. Shanus and Mr.

Etchegoyen, two principles of WSOU, do not reside in Texas. Id. There is nothing new or

supplemental about this information. Defendants’ own opening brief included LinkedIn profiles
for Mr. Shanus and Mr. Etchegoyen. See Mot. Ex. Nos. 4-5. Pointing to the undisputed fact that

Mr. Shanus and Mr. Etchegoyen do not reside in Texas, Defendants’ opening brief argued that
          Case 6:20-cv-00473-ADA Document 72 Filed 02/08/21 Page 2 of 3




WSOU had no real presence in Waco. See Mot. at 3, 7. In response, WSOU pointed out that the

locations of out-of-state witnesses are irrelevant in weighing the convenience of witnesses, stating:

        The potential out-of-state witnesses (both party and non-party) identified by
        Defendants should be given no weight because this Court has found the Austin and
        Waco Divisions are equally convenient for out-of-state witnesses.

-473 Dkt. 51 at 9-10 (internal quotes and cites omitted). There was no need to say anything further

about Mr. Shanus and Mr. Etchegoyen because they do not reside in Texas, much less Austin.

Their locations are irrelevant. To the extent Mr. Shanus and Mr. Etchegoyen are relevant, their

relevance is this: they prefer to try this case in Waco, not Austin, and are willing to travel to Waco

to testify if needed.

        To disprove Dell’s allegation that WSOU lacks any presence in WACO, WSOU also

submitted the declaration of Mr. Hogan, the Managing Director of Business Development for

WSOU residing in Waco, Texas. -473 Dkt. 51-5. Mr. Hogan works at WSOU’s headquarters in

Waco. As a resident of Waco, Texas, his location is relevant. Mr. Hogan’s declaration accurately

describes his responsibilities and knowledge. Id. It also accurately describes the location of

WSOU’s documents, testimony that is consistent with the “supplemental” evidence submitted by

Defendants. Id.

        WSOU’s response explained that it “will disclose Mr. Hogan as a person with knowledge

relevant to these cases and, as necessary, will designate him as a deposition or trial witness for
WSOU.” -473 Dkt. 51 at 3 (emphasis added). Defendants’ notice of supplemental authority

selectively quotes WSOU’s response, intentionally omitting the word “a,” and misleadingly claims

that WSOU argued Matt Hogan is “its” person with knowledge. -473 Dkt. 71 at 1 (emphasis

added). In the next sentence, Defendants’ continue in their false claims, stating WSOU “refused

to acknowledge any employees outside of Waco.” Id. at 2. There is no truth to this claim. It is

undisputed that Mr. Shanus and Mr. Etchegoyen are principles of WSOU who reside outside of

Texas. WSOU never claimed otherwise. Indeed, their relationships to WSOU are a matter of public
record and are disclosed on their LinkedIn profiles. As principles outside of Texas, however, their


                                              2
         Case 6:20-cv-00473-ADA Document 72 Filed 02/08/21 Page 3 of 3




locations are irrelevant to a motion seeking transfer from Waco to Austin.




Dated: February 8, 2021                      Respectfully submitted,

                                             /s/ Travis Richins
                                             James L. Etheridge
                                             Texas State Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas State Bar No. 24036997
                                             Brett A. Mangrum
                                             Texas State Bar No. 24065671
                                             Travis Lee Richins
                                             Texas State Bar No. 24061296
                                             ETHERIDGE LAW GROUP, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, Texas 76092
                                             Telephone: (817) 470-7249
                                             Facsimile: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Brett@EtheridgeLaw.com
                                             Travis@EtheridgeLaw.com

                                             Mark D. Siegmund
                                             State Bar No. 24117055
                                             mark@waltfairpllc.com
                                             Law Firm of Walt, Fair PLLC.
                                             1508 North Valley Mills Drive
                                             Waco, Texas 76710
                                             Telephone: (254) 772-6400
                                             Facsimile: (254) 772-6432

                                             ATTORNEYS FOR PLAINTIFF


                                CERTIFICATE OF SERVICE

       I certify that on February 8, 2021 the foregoing document was served upon all counsel of
record via the court’s electronic filing system in accordance with the Federal Rules of Civil
Procedure.

                                             /s/ Travis Lee Richins
                                             Tavis Richins


                                            3
